DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This Office action is responsive to the amendment filed 10/6/2021 for application 16369991.  Claims 8-20 are canceled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 4, the recitation “an igniter aperture” is vague and indefinite because it is unclear whether this is the same as the “threaded aperture” in claim 2.  Claim 4 implies that the igniter aperture is threaded (such that the male thread of the glow plug igniter can be fastened within the igniter aperture) and in claim 2, the igniter socket includes the threaded aperture (which is aperture 25a, according to spec. para. [0038]).  In the arguments filed 10/6/2021 (at p. 3) regarding the previous claim objection for claim 4, Applicant argues that the igniter aperture corresponds with element 25a in the application drawings, yet this is identical to the threaded aperture of the igniter socket in para. [0038] of Applicant’s specification.   Thus, 
Dependent Claim 5 is rejected under 35 U.S.C. 112(b) for its dependence from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Waldhorn WO2009136389 (copy attached) in view of Ponziani 20130195546.
Regarding Independent Claim 1, Waldhorn teaches a gas turbine engine (Figs. 8e, 8g; para. [097]) having a spark plug igniter (205a/205b/229 see Figs. 4 & 7a for reference numerals) connected to a spark plug igniter socket of the engine (socket in which 205a/205b/229 are mounted in casing 200).  Waldhorn teaches that the casing comprises a threaded hole adapted for insertion of a heating plug and/or spark plug (para. [088]) and that the spark plug igniter and the glow plug igniter have a base (the portion of the igniter that forms the seal with the casing; para. [088]).  Waldhorn distinguishes between the spark plug and the heating plug (e.g. at para. [077]) such that the spark plug produces an electric spark and is thus the spark plug as claimed while the heating plug is a glow plug.  Waldhorn further teaches “at least one heating plug and/or spark plug” is mounted to the case and that “any number of heating plugs and/or spark plugs desired by the user” may be used (para. [088]).  Thus Waldhorn teaches a casing of the gas turbine engine has a threaded hole able to accept a spark plug or a glow plug, depending on the user’s choice, and that any number of heating plugs and/or spark plugs may be used (i.e. they are usable interchangeably in Waldhorn’s gas turbine engine). 
Waldhorn fails to expressly teach removing the heating plug and/or spark plug and replacing it and therefore fails to teach removing the spark plug igniter from the spark plug igniter socket of the gas turbine engine; inserting a glow plug igniter having a base configured for matingly engaging the spark plug igniter socket; and securing the glow plug igniter to the gas turbine engine.
Ponziani teaches an igniter (200) for a gas turbine engine (para. [0002]).  Ponziani further teaches the igniter has a service life which necessitates replacement of the igniter once the igniter has reached the end of its service life (para. [0018]).

While Waldhorn and Ponziani teach apparatus, the replacement of the igniter at the end of its service life as would have been understood by one of ordinary skill in the art as being necessary to ensure continued functioning of the gas turbine engine would result in the performance of the claimed method steps during servicing to provide a replacement igniter.
	Regarding Dependent Claim 2, Waldhorn in view of Ponziani teaches the invention as claimed and as discussed above for claim 1, and Waldhorn further teaches the spark plug igniter socket includes a threaded aperture (para. [088]), removing the spark plug igniter from the spark plug igniter socket includes unfastening the spark plug igniter (given that the igniter is threaded into the threaded aperture, removal of the igniter inherently involves unfastening the spark plug by twisting it out of the threaded aperture).
Regarding Dependent Claim 3, Waldhorn in view of Ponziani teaches the invention as claimed and as discussed above for claim 2, and Waldhorn further teaches securing the glow plug igniter includes fastening the glow plug igniter in the threaded aperture (given that the igniter is threaded into the threaded aperture, and the threaded aperture can receive either a spark plug or glow plug, securing the glow plug igniter inherently involves fastening the glow plug igniter in the threaded aperture by twisting it into the threaded aperture).
Regarding Dependent Claim 4, Waldhorn in view of Ponziani teaches the invention as claimed and as discussed above for claim 3, and Waldhorn further teaches fastening the glow plug igniter includes fastening a male thread of the glow plug igniter within an igniter aperture (in view of the rejection under 35 U.S.C. 112(b), the igniter aperture is interpreted as the threaded 
Regarding Dependent Claim 6, Waldhorn in view of Ponziani teaches the invention as claimed and as discussed above for claim 1, and Waldhorn further teaches removing the spark plug igniter includes removing a sleeve of the spark plug igniter from a casing liner aperture (given that Waldhorn’s casing has a female-threaded aperture – see para. [088] – and the igniter requires a male thread corresponding with the female-threaded aperture to secure the igniter to the casing, and given that the spark plug and glow plug both contain conductive elements in order to either heat via electrical resistance or by creating a spark, the conductive elements necessarily must pass through the male-threaded portion of the igniter in order to pass through the casing and interact with the reactants to cause combustion, thus the male-threaded portion of the spark plug and glow plug constitute a sleeve through which such conductive elements pass and this sleeve is what is threaded into the threaded aperture in the case), and said inserting includes introducing a sleeve of the glow plug igniter into the casing liner aperture, the sleeve extending around at least an axial portion of the a heater rod of the glow plug igniter (as discussed above, the male-threaded sleeve of the igniter threads into the threaded aperture in the case, and the heater rod necessarily passes through this male-threaded sleeve in order to be in contact with the reactants to cause combustion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waldhorn in view of Ponziani, as applied to claim 4 above, and further in view of Tourteaux 20060096571.
Regarding Dependent Claim 5, Waldhorn in view of Ponziani teaches the invention as claimed and as discussed above for claim 4, and Waldhorn further teaches the shoulder face and the receiving face of the casing make sealing contact (see rejection of claim 4 above).

Tourteaux teaches an igniter (Fig. 7, igniter 7) which is connected to a casing (10), the igniter having a base (see Fig. 1: Annotated Fig. 7 from Tourteaux below) with a beveled shoulder face (annotated beveled shoulder face), the casing having a corresponding beveled receiving face (annotated beveled receiving face).  Note that while Tourteaux discloses a preference for the igniter to be used in a piston/crankshaft engine, it may be applied to a rotary type engine, as well (para. [0001]), the category of which would include gas turbine engines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waldhorn in view of Ponziani such that the shoulder face and the receiving face of the casing are correspondingly beveled, as taught by Tourteaux, because the undisclosed shape of the shoulder face and the casing taught by Waldhorn in view of Ponziani and the beveled shape taught by Tourteaux would serve to perform the same sealing function in view of Waldhorn’s teaching of a sealing interface between the igniter and the casing (taught at para. [088] in Waldhorn).  That is, the use of either Waldhorn’s shape or Tourteaux’s shape would not have made a difference to the sealing function taught by Waldhorn and either could be used, as suggested by the use of both shapes in the prior art.  Applicant nowhere discloses any particular criticality or advantage of the claimed beveled shape and there is no evidence on the record that the claimed shape is significant.  Thus the shape of the interface between the igniter and the casing was a matter of choice which a person of ordinary skill in the art would have found obvious in view of Tourteaux’s teaching of the claimed shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV(B).



    PNG
    media_image1.png
    440
    517
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 7 from Tourteaux
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Waldhorn in view of Ponziani, as applied to claim 1 above, and further in view of Strait WO0126195 (copy attached).
Regarding Dependent Claim 7, Waldhorn in view of Ponziani teaches the invention as claimed and as discussed above for claim 1, but Waldhorn in view of Ponziani fails to teach securing a male thread of the glow plug igniter to a female thread of an adaptor, the adaptor forming part of the base when secured to the glow plug igniter.
Strait teaches a quick replacement assembly (e.g. Figs. 2 & 44) for a spark plug (e.g. Fig. 2) or a glow plug (e.g. Fig. 8), the quick replacement assembly being useful for gas turbine engine igniters (p. 33, ll. 28-29), the quick replacement assembly comprising a female-threaded adaptor (14/68/76) wherein a male thread of the glow plug igniter (49) is secured to the female thread (see Fig. 2), the igniter comprising a base (14), the adaptor forming part of the base when secured to the igniter (14/68/76).
It would have been obvious to one of ordinary skill in the art to modify Waldhorn in view of Ponziani to include the male-threaded portion (49) and the adapter (14/68/76) taught by Strait .

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 4 of Remarks) that the rejection over Waldhorn in view of Ponziani fails to meet prongs (1) and (3) “of the Graham factual inquiry” is unpersuasive.  First, the prongs cited by Applicant are specific to the KSR rationale “Combining Prior Art Elements According to Known Methods To Yield Predictable Results” (MPEP 2143 A) and are not a part of resolving the Graham factual inquiries.  Second, there was no citation to KSR in the rejection of the claims, and the rejection does not rely on the rationale cited by Applicant, thus there was no requirement for prongs (1) and (3) of the KSR rationale cited by Applicant to be addressed in the Office action.  The rejection instead relied on Waldhorn’s teaching that any number of heating plugs and/or spark plugs may be used in the combustion chamber.  Thus combinations of glow plugs and spark plugs in any desired number can be used and one can be swapped for the other as desired.  Ponziani is relied upon to teach that these igniters have a limited service life and eventually require replacement, which, in combination with Waldhorn’s teaching of using any combination of spark plugs and glow plugs desired, arrives at the claimed method by merely swapping one igniter type out for another when the igniter needs to be replaced (i.e. Waldhorn teaches the interchangeability while Ponziani merely teaches a specific reason to physically remove an old igniter and install a new one, which may be chosen from the two types taught by Waldhorn).
Applicant further argues (p. 4 of Remarks) that spark plugs and glow plugs operate differently and that if a gas turbine engine is designed to be used with one type of igniter, then the any combination of glow plugs and spark plugs as “desired by the user.”  This teaching is not limited to any particular conditions of use of the engine (see Waldhorn para. [088]).
Applicant states (p. 4 of Remarks) that “[t]ypically, glow plugs are used on diesel engines.  A glow plug is typically a heating device used to aid in starting diesel engines.”  Certainly glow plugs are used with diesel engines, but they are not limited to that use.  It is clear that Waldhorn teaches glow plugs for use with a gas turbine engine.  Additional references, including Eason 20080141651, also teach glow plugs for gas turbine engines.

Relevant Cited Art
Eason 20080141651 teaches a glow plug (see electrical resistance heated element, Abstract) that can be retrofitted to a jet engine originally manufactured to employ a spark gap igniter assembly (see claim 20).  This reference could be used to reject claim 1 under 35 U.S.C. 102(a)(1) but is not relied upon in the rejections above in order to promote compact prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741